ORDER
By Order dated 31 January 2002, this Court remanded the case to the Superior Court, Mecklenburg County, for a hearing on defendant’s Motion for Appropriate Relief. At the conclusion of the hearing, the superior court determined that defendant was mentally retarded within the definition of N.C.G.S. § 15A-2005(a)(l) and vacated defendant’s sentence of death. In accordance with our Order, the superior court transmitted its findings to this Court.
Because defendant is no longer eligible for a death sentence, his appeal to this Court is dismissed and the case is transferred to the North Carolina Court of Appeals for disposition as a life imprisonment case, including rebriefing and reargument if directed by that court.
By order of the Court in Conference, this the 13th day of April, 2004.
s/Edmunds, J.
For the Court